NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10046

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-01265-DLR-1
 v.

ELSEDDIG ELMARIOUD MUSA, dba                    MEMORANDUM*
Arizona One Medical Transportation, LLC.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                          Submitted December 17, 2019**
                                Phoenix, Arizona

Before: GRABER, HURWITZ, and MILLER, Circuit Judges.

      Elseddig Musa was convicted of 35 counts of healthcare fraud (18 U.S.C.

§ 1347) and four counts of aggravated identity theft (18 U.S.C. § 1028A). The

district court found him responsible for approximately $1.2 million of loss to the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Arizona Health Care Cost Containment System (“AHCCCS”).

      The district court premised its original loss calculation on “unmatched

claims”—claims for reimbursement for transportation for which there was no

corresponding medical billing to AHCCCS. See United States v. Musa, 742 F.

App’x 265, 267 (9th Cir. 2018). In a previous appeal, we vacated Musa’s sentence

and remanded, reasoning that “the record does not adequately demonstrate that

relying entirely on the amount of ‘unmatched claims’ was a sufficiently reliable

method of estimating loss” because the record showed that unmatched claims “are

not always fraudulent.” Id. We ordered “the district court to determine whether

review of [Musa’s] trip reports and daily schedules is a more accurate method of

calculating loss; if the court concludes that it is not, it may again base the loss

calculation on the value of unmatched claims.” Id.

      On remand, the district court conducted an evidentiary hearing and concluded

that calculating loss using unmatched claims was the most accurate method. The

district court therefore reimposed the original sentence. We have jurisdiction under

18 U.S.C. § 3742 and 28 U.S.C. § 1291 and affirm.

      1.    The district court did not clearly err in finding that the value of

unmatched claims was the most reliable method to estimate the loss attributable to

Musa’s crimes. See U.S.S.G. § 2B1.1 cmt. n.3(C); United States v. Walter-Eze, 869
F.3d 891, 913 (9th Cir. 2017), cert. denied, 139 S. Ct. 1196 (2019). Testimony at


                                         2
the sentencing hearing supported the district court’s conclusion that potentially

legitimate unmatched claims made up a small number of the total unmatched claims.

      2.     The district court also did not clearly err in finding that calculating loss

using Musa’s schedules and trip reports was a less reliable estimation of loss. The

government’s expert testified that those records were both incomplete and

inconsistent. Moreover, even if loss were calculated in this way, the government’s

expert testified that it would have resulted in a loss of more than $1 million, which

would have resulted in the same guidelines sentence that use of unmatched claims

to calculate loss produced. See United States v. Ali, 620 F.3d 1062, 1074 (9th Cir.

2010).

      AFFIRMED.




                                           3